 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     GRANT RABENN
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              1:19-MC-00041-AWI
12                         Plaintiff,
                                                            CONSENT JUDGMENT OF FORFEITURE
13                 v.
14   APPROXIMATELY $738,041.42 SEIZED
     FROM J.P. MORGAN CHASE BANK,
15   ACCOUNT NUMBER 2963925506,
16   APPROXIMATELY $486.87 SEIZED FROM
     J.P. MORGAN CHASE BANK, ACCOUNT
17   NUMBER 293215825, AND
18   APPROXIMATELY $196,800.00 SEIZED
     FROM BANK OF AMERICA, ACCOUNT
19   NUMBER 325098238284,
20                         Defendants.
21

22          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

23          1.    On or about February 26, 2019, agents with the Homeland Security Investigation
24 (“HSI”) executed Federal seizure warrants at J.P. Morgan Chase Bank at 5277 Gosford Road,

25 Bakersfield, California and at Bank of America at 9000 Ming Avenue, Bakersfield, California. The
26 agents seized Approximately $738,041.42 from J.P. Morgan Chase Bank, account number
   2963925506; Approximately $486.87 from J.P. Morgan Chase Bank, account number 293215825; and
27
   Approximately $196,800.00 from Bank of America, account number 325098238284 (hereafter
28
                                                     1
29                                                                            Consent Judgment of Forfeiture

30
 1 “defendant funds”).

 2          2.      The United States represents that it could show at a forfeiture trial that from September

 3 28, 2016 through January 31, 2017, Wendy Truong (“claimant”) or another person(s), structured

 4 transactions by breaking up currency deposits to Wells Fargo Bank account number 2971605254, held in

 5 the name of Doris Cheng (“claimant”). These funds were later transferred to J. P. Morgan Chase Bank

 6 account number 2963925506, held in the name of Doris Cheng. Additionally, from January 8, 2018

 7 through September 8, 2018, Wendy Truong or another person(s), structured transactions by breaking up

 8 currency deposits to Bank of America account number 325071124674, held in the name of Doris Cheng.
 9 These funds were later transferred to Bank of America account number 325098238284, held in the name

10 of Doris Cheng. From October 25, 2017 through August 17, 2018, Wendy Truong or another person,

11 structured transactions by breaking up currency deposits to J. P. Morgan Chase Bank account numbers

12 2963925506 and 293215825, held in the name of Doris Cheng. The defendant funds were allegedly used

13 to structure currency deposit transactions by breaking them into amounts at or below $10,000.00 to avoid

14 the currency transaction requirement in violation of 31 U.S.C. § 5324(a)(3).

15          3.      The United States could further show at a forfeiture trial that the defendant funds are

16 forfeitable to the United States pursuant to 18 U.S.C. § 984 and 31 U.S.C. § 5317(c)(2), incorporating the

17 procedures governing civil forfeiture actions pursuant to 18 U.S.C. § 981.

18          4.      Without admitting the truth of the factual assertions contained above, claimants

19 specifically denying the same, and for the purpose of reaching an amicable resolution and compromise of
20 this matter, claimants agree that an adequate factual basis exists to support forfeiture of the defendant

21 funds. Claimants Doris Cheng and Wendy Truong acknowledged that they are the sole owners of the

22 defendant funds, and that no other person or entity has any legitimate claim of interest therein. Should

23 any person or entity institute any kind of claim or action against the government with regard to its

24 forfeiture of the defendant funds, claimants shall hold harmless and indemnify the United States, as set

25 forth below.
26          5.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this

27 is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

28          6.      This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in
                                                        2
29                                                                                       Consent Judgment of Forfeiture

30
 1 which the defendant funds were seized.

 2          7.      The parties herein desire to settle this matter pursuant to the terms of a duly executed

 3 Stipulation for Consent Judgment of Forfeiture.

 4          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

 5 AND ADJUDGED:

 6          1.      The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by and

 7 between the parties.

 8          2.      Upon entry of this Consent Judgment of Forfeiture, $335,328.29 of the Approximately

 9 $738,041.42 seized from J.P. Morgan Chase Bank, account number 2963925506, together with any

10 interest that may have accrued on the total amount seized, shall be forfeited to the United States

11 pursuant to 18 U.S.C. § 984 and 31 U.S.C. § 5317(c)(2), incorporating the procedures governing civil

12 forfeiture actions pursuant to 18 U.S.C. § 981, to be disposed of according to law.

13          3.      Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

14 the following funds will be returned to the potential claimants through Doris Cheng’s attorney Kevin P.

15 Rooney at Hammerschmidt Law Corporation in Fresno, California:

16                   i.     $402,713.13 of the Approximately $738,041.42 seized from J.P. Morgan Chase
                            Bank, account number 2963925506,
17                  ii.     Approximately $486.87 seized from J.P. Morgan Chase Bank, account number
                            293215825, and
18                 iii.     Approximately $196,800.00 seized from Bank of America, account number
                            325098238284.
19
20          4.      The United States of America and its servants, agents, and employees and all other

21 public entities, their servants, agents and employees, are released from any and all liability arising out

22 of or in any way connected with the seizure or forfeiture of the defendant funds. This is a full and final

23 release applying to all unknown and unanticipated injuries, and/or damages arising out of said seizure

24 or forfeiture, as well as to those now known or disclosed. The parties waived the provisions of

25 California Civil Code § 1542.
26          5.      No portion of the stipulated settlement, including statements or admissions made

27 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

28 Rules of Evidence.
                                                          3
29                                                                                      Consent Judgment of Forfeiture

30
 1         6.      All parties will bear their own costs and attorney’s fees.

 2         7.      Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

 3 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

 4 for the seizure of the above-described defendant funds.

 5
     IT IS SO ORDERED.
 6
     Dated: March 30, 2020
 7
                                                SENIOR DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                         4
29                                                                                    Consent Judgment of Forfeiture

30
